DETAILED ACTION
This is a Quayle action based on the 16/935,202 application response filed on 07/22/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attempts to contact Agent Belinda Lee were unsuccessful on the dates of 02/03/2022 and 02/04/2022.
This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-5, 7-9 and 11 are objected to because of the following informalities:  
In the Claims filed on 07/22/2020:

In claim 1, line 1, the limitation “An angle adjusting mechanism” should be replaced with --- An angle adjusting mechanism for a fitness bike ---
In claim 2, line 1, the limitation “The angle adjusting mechanism” should be replaced with --- The angle adjusting mechanism for the fitness bike 
In claim 2, line 9, the limitation “an end portion” should be replaced with --- the end portion---
In claim 3, line 1, the limitation “The angle adjusting mechanism” should be replaced with --- The angle adjusting mechanism for the fitness bike ---
In claim 4, line 1, the limitation “The angle adjusting mechanism” should be replaced with --- The angle adjusting mechanism for the fitness bike ---
In claim 5, line 1, the limitation “A fitness bike” should be replaced with --- The fitness bike ---
In claim 7, line 1, the limitation “A fitness bike” should be replaced with --- The fitness bike ---
In claim 8, line 1, the limitation “according to claim 8” should be replaced with --- according to claim 7---
In claim 9, line 1, the limitation “A fitness bike” should be replaced with --- The fitness bike ---
In claim 11, line 1, the limitation “A fitness bike” should be replaced with --- The fitness bike ---

Claims 6, 10, and 12 allowable except for their dependency on objected to claims.
Appropriate correction is required.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an angle adjusting mechanism for a fitness bike, comprising a first bracket and a second bracket hinged to each other, wherein the second bracket is provided with two arc-shaped position-limiting slots, and a set of position-limiting holes is arranged in each of the position-limiting slots, a diameter 5of the position-limiting holes is larger than a slot diameter of each of the position-limiting slots, a bolt passes through the first bracket and the position-limiting slots of the second bracket and is movable laterally along the first bracket and the position-limiting slots of the second bracket, an end portion of the bolt is provided with an adjusting segment and a position-limiting segment, a diameter of the adjusting segment is smaller than a diameter of the position-limiting segment, 10the adjusting segment and the position-limiting slots are engaged to adjust an angle of the second bracket relative to the first bracket, the position-limiting segment and the position-limiting holes are engaged to fix the first bracket and the second bracket after adjustment of the angles.  

Claims 2-12 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784